          Case 1:19-cv-00899-LJL Document 37 Filed 09/23/20 Page 1 of 2
[Type text]                               U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       September 22, 2020

VIA ECF
The Honorable Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street, Room 701
New York, New York 10007

       Re:     Waterkeeper Alliance, Inc. v. U.S. Environmental Protection Agency,
               19 Civ. 899 (LJL)

Dear Judge Liman:

        This Office represents defendants United States Environmental Protection Agency
(“EPA”) and Andrew Wheeler, in his official capacity as Administrator of EPA (jointly, the
“Government”), in the above-referenced action commenced under the Administrative Procedure
Act (“APA”), 5 U.S.C. §§ 701–706, and the Safe Drinking Water Act (“SDWA”), 42 U.S.C.
§§ 300f–300j-26. On behalf of the parties, I write respectfully to request a modification of the
Court’s order dated June 15, 2020 [Dkt. No. 35], which provides that the “Court retains
jurisdiction” over this case “to resolve any claims by plaintiffs against defendants for reasonable
attorney fees and costs . . . provided that an application for fees and costs is filed within 120 days
of the date on which this Court enters this Order,” which is October 15, 2020. Should the Court
grant this request, and if the parties are unable to reach agreement as to the appropriate amount
of Plaintiffs’ attorney’s fees and costs, the parties propose the following briefing schedule below.
This is the parties’ first request for an extension of the briefing deadline for costs and fees in this
case. Plaintiffs consent to this request.

        The extension is requested to allow the Defendants additional time to obtain settlement
authorization by those with authority within EPA and the Department of Justice. If the parties
are unable to reach agreement, we respectfully request that the Court enter the briefing schedule
set forth below:

      Plaintiffs’ opening motion: November 16, 2020
      Defendants’ opposition: December 23, 2020
      Plaintiffs’ reply: January 20, 2021

       We thank the Court for its consideration of this request.
        Case 1:19-cv-00899-LJL Document 37 Filed 09/23/20 Page 2 of 2
Hon. Lewis J. Liman                                              Page 2 of 2
September 22, 2020

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                        By:     /s/ Tomoko Onozawa
                                               TOMOKO ONOZAWA
                                               Assistant United States Attorney
                                               86 Chambers Street, Third Floor
                                               New York, New York 10007
                                               Tel.: (212) 637-2721
                                               Fax: (212) 637-2686
                                               E-mail: tomoko.onozawa@usdoj.gov

cc:   All Counsel of Record (via ECF)

MEMORANDUM ENDORSED. If the parties are not
able to reach an agreement on Plaintiff's attorney's
fees, the Court will entertain a motion for attorney's
fees made pursuant to the briefing schedule set forth
above.

SO ORDERED.

9/23/2020
